DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
The IDS filed 11/24/2021, the IDS filed 12/2/2021, the IDS filed 12/27/2021, the IDS filed 4/18/2022, and the IDS filed 9/16/2022 have been considered.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck et al. (U.S. Patent Application Publication Number 2019/0196779), hereinafter referred to as Declerck, in view of Milman et al. (U.S. Patent Number 10,032,039), hereinafter referred to as Milman, both cited on the applicant’s IDS filed 11/24/2021.
Declerck disclosed techniques for interfacing with personal assistants.  In an analogous art, Milman disclosed techniques for managing information assets based on a risk model.  Both systems are directed toward handling user requests to access data.
Regarding claim 8, Declerck discloses a method implemented using one or more processors, comprising: receiving a request from a client device for information associated with a user (paragraph 64, transmits request in form of text string); identifying, from a plurality of data sources associated with an electronic account, a first data source and a second data source based on the request for the information associated with the user (paragraph 57, personal assistant service connected to resources for user account); determining, by a digital component selector and based on a policy, to initiate a real-time digital component selection process (paragraph 51, response includes other content); providing, to the client device responsive to the request for information associated with the user, data from the first data source and the second data source (paragraph 67, receives response to request); and wherein the digital component selector provides, for presentation via the client device along with a natural language response, a digital component selected via the real-time digital component selection process (paragraph 68, converts response to speech, and paragraph 51, response includes other content).
Declerck does not explicitly state determining a first privacy score associated with the first data source and a second privacy score associated with the second data source, and determining, based on the first privacy score and the second privacy score, an aggregate privacy score associated with generation of a response to the request from the client device, the initiating the real-time digital component selection process based on the aggregate privacy score.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Declerck by adding the ability for determining a first privacy score associated with the first data source and a second privacy score associated with the second data source, and determining, based on the first privacy score and the second privacy score, an aggregate privacy score associated with generation of a response to the request from the client device, the initiating the real-time digital component selection process based on the aggregate privacy score as provided by Milman (see column 10, lines 23-29, multiple values aggregated into risk score, and column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 9, the combination of Declerck and Milman discloses wherein receiving the request from the client device for information associated with the user further includes: receiving a text segment via the client device; wherein the client device is associated with a first electronic account of a first user; and wherein the request for information is a request for information associated with a second user from a second electronic account; and wherein the plurality of data sources is associated with the second user (Declerck, paragraph 64, transmits request in form of text string, and Declerck, paragraph 57, personal assistant service connected to resources for user account).
Regarding claim 10, the combination of Declerck and Milman discloses selecting, based on the request, the first data source comprising one of a calendar database, a location service, or a corpus of communications associated with the second electronic account (Declerck, paragraph 23, obtain email or calendar data, etc.).
Regarding claim 11, the combination of Declerck and Milman discloses determining, by the digital component selector and based on the policy, to block initiation of a real-time digital component selection process based on the aggregate privacy score (Declerck, paragraph 51, response includes other content, and Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object).
Regarding claim 12, the combination of Declerck and Milman discloses wherein the digital component selector: identifies a computing resource reduction policy; determines, via the computing resource reduction policy, to block execution of a real-time digital component selection process based on the aggregate privacy score corresponding to the request; detects an indication of a change in the aggregate privacy score for a subsequent request; determines, via the computing resource reduction policy, to initiate execution of the real-time digital component selection process based on the change in the aggregate privacy score for the subsequent request; and provides, to the client device, the digital component selected via the real-time digital component selection process (Declerck, paragraph 51, response includes other content, and Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object, and Milman, column 2, lines 52-55, risk score computed at runtime for dynamic access decision).
Regarding claim 13, the combination of Declerck and Milman discloses wherein receiving the request for information associated with the user further comprises receiving audio captured by the client device and converting the audio to a text segment (Declerck, paragraph 50, transmits request to personal assistant service as voice sample, and Declerck, paragraph 24, personal assistant service processes request).
Regarding claim 14, the combination of Declerck and Milman discloses wherein providing data from the first data source and the second data source responsive to the request for information further comprises providing a natural language response to the client device to cause the client device to present an audio output comprising the natural language response (Declerck, paragraph 51, receives response as voice sample).
Regarding claim 15, Declerck discloses a system comprising one or more processors and memory storing instructions that, in response to execution of the instructions, cause the one or more processors to: receive a request from a client device for information associated with a user (paragraph 64, transmits request in form of text string); identify, from a plurality of data sources associated with an electronic account, a first data source and a second data source based on the request for the information associated with the user (paragraph 57, personal assistant service connected to resources for user account); determine, by a digital component selector and based on a policy, to initiate a real-time digital component selection process (paragraph 51, response includes other content); provide, to the client device responsive to the request for information associated with the user, data from the first data source and the second data source (paragraph 67, receives response to request); and wherein the digital component selector provides, for presentation via the client device along with a natural language response, a digital component selected via the real-time digital component selection process (paragraph 68, converts response to speech, and paragraph 51, response includes other content).
Declerck does not explicitly state determining a first privacy score associated with the first data source and a second privacy score associated with the second data source, and determining, based on the first privacy score and the second privacy score, an aggregate privacy score associated with generation of a response to the request from the client device, the initiating the real-time digital component selection process based on the aggregate privacy score.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Declerck by adding the ability for determining a first privacy score associated with the first data source and a second privacy score associated with the second data source, and determining, based on the first privacy score and the second privacy score, an aggregate privacy score associated with generation of a response to the request from the client device, the initiating the real-time digital component selection process based on the aggregate privacy score as provided by Milman (see column 10, lines 23-29, multiple values aggregated into risk score, and column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
Regarding claim 16, the combination of Declerck and Milman discloses instructions to: receive a text segment via the client device; wherein the client device is associated with a first electronic account of a first user; and wherein the request for information is a request for information associated with a second user from a second electronic account; and wherein the plurality of data sources is associated with the second user (Declerck, paragraph 64, transmits request in form of text string, and Declerck, paragraph 57, personal assistant service connected to resources for user account).
Regarding claim 17, the combination of Declerck and Milman discloses instructions to select, based on the request, the first data source comprising one of a calendar database, a location service, or a corpus of communications associated with the second electronic account (Declerck, paragraph 23, obtain email or calendar data, etc.).
Regarding claim 18, the combination of Declerck and Milman discloses instructions to determine, by the digital component selector and based on the policy, to block initiation of a real-time digital component selection process based on the aggregate privacy score (Declerck, paragraph 51, response includes other content, and Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object).
Regarding claim 19, the combination of Declerck and Milman discloses wherein the digital component selector: identifies a computing resource reduction policy; determines, via the computing resource reduction policy, to block execution of a real-time digital component selection process based on the aggregate privacy score corresponding to the request; detects an indication of a change in the aggregate privacy score for a subsequent request; determines, via the computing resource reduction policy, to initiate execution of the real-time digital component selection process based on the change in the aggregate privacy score for the subsequent request; and provides, to the client device, the digital component selected via the real-time digital component selection process (Declerck, paragraph 51, response includes other content, and Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object, and Milman, column 2, lines 52-55, risk score computed at runtime for dynamic access decision).
Regarding claim 20, the combination of Declerck and Milman discloses wherein receiving the request for information associated with the user further comprises receiving audio captured by the client device and converting the audio to a text segment (Declerck, paragraph 50, transmits request to personal assistant service as voice sample, and Declerck, paragraph 24, personal assistant service processes request).

7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Declerck in view of Liensberger et al. (U.S. Patent Application Publication Number 2017/0318075), hereinafter referred to as Liensberger, in view of Milman, further in view of Bhupati (U.S. Patent Application Publication Number 2018/0109649), the additional references also cited on the applicant’s IDS filed 11/24/2021.
Declerck disclosed techniques for interfacing with personal assistants.  In an analogous art, Liensberger disclosed techniques for facilitating interaction among digital personal assistants.  Both systems deal directly with the management of digital personal assistants.  Also in an analogous art, Milman disclosed techniques for managing information assets based on a risk model.  Just as the combination of Declerck and Liensberger, Milman is directed toward handling user requests to access data.  Also in an analogous art, Bhupati disclosed techniques for registration of personal digital assistants for communication between users.  Just as the combination of Declerck and Liensberger, Bhupati is directed toward the management of digital personal assistants.
Regarding claim 1, Declerck discloses a system to assemble responses from automated assistants, comprising: one or more server computing devices that implement a server portion of one or more automated assistants, wherein the one or more server computing devices include a digital component selector (paragraph 23, personal assistant services); a first automated assistant of the one or more automated assistants to: receive a text segment via a client device associated with a first electronic account of a first user, the text segment comprising a request for information associated with a second user from a second electronic account associated with a plurality of data sources associated with the second user (paragraph 64, transmits request in form of text string); identify, from the plurality of data sources associated with the second electronic account, a first data source and a second data source based on the request for the information associated with the second user (paragraph 57, personal assistant service connected to resources for user account); determine, by a digital component selector and based on a policy, to initiate a real-time digital component selection process (paragraph 51, response includes other content); provide, to the first automated assistant, responsive to the initiation of the real-time digital component selection process, data from the first data source and the second data source (paragraph 67, receives response to request); and the first automated assistant to generate, based on data from the first data source and the second data source, a natural language response to be output at the client device in response to the initiation of the real-time digital component selection process (paragraph 68, converts response to speech); wherein the digital component selector provides, for presentation via the client device along with a natural language response, a digital component selected via the real-time digital component selection process (paragraph 51, response includes other content).
Declerck does not explicitly state the first automated assistant to: identify a second automated assistant; and transmit, to the second automated assistant, the request for the information associated with the second user; the second automated assistant of the one or more automated assistants to: receive the request from the first automated assistant and process the request.  However, providing for communication between digital personal assistants was well known in the art as evidenced by Liensberger.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Declerck by adding the ability for the first automated assistant to: identify a second automated assistant; and transmit, to the second automated assistant, the request for the information associated with the second user; the second automated assistant of the one or more automated assistants to: receive the request from the first automated assistant and process the request as provided by Liensberger (see paragraph 144, first digital personal assistant delegates operation to second digital personal assistant, and paragraph 112, request from first user regarding second user).  One of ordinary skill in the art would have recognized the benefit that managing multiple digital personal assistants in such a fashion would assist in accessing content associated with multiple different accounts (see Liensberger, paragraph 20).
The combination of Declerck and Liensberger does not explicitly state the second automated assistant to: determine a first privacy score associated with the first data source and a second privacy score associated with the second data source, and determine, based on the first privacy score and the second privacy score, an aggregate privacy score associated with generation of a response to the request from the first automated assistant, the initiating the real-time digital component selection process based on the aggregate privacy score.  However, managing the sensitivity of data to be accessed was well known in the art as evidenced by Milman.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck and Liensberger by adding the ability for the second automated assistant to: determine a first privacy score associated with the first data source and a second privacy score associated with the second data source, and determine, based on the first privacy score and the second privacy score, an aggregate privacy score associated with generation of a response to the request from the first automated assistant, the initiating the real-time digital component selection process based on the aggregate privacy score as provided by Milman (see column 10, lines 23-29, multiple values aggregated into risk score, and column 11, lines 27-56, risk score compared to threshold value to determine access to data object).  One of ordinary skill in the art would have recognized the benefit that managing data sensitivity in such a fashion would assist in simplifying the handling of access privileges for users (see Milman, column 2, lines 55-64).
The combination of Declerck, Liensberger, and Milman does not explicitly state the second automated assistant corresponding to the second electronic account.  Although Liensberger explicitly teaches access to user accounts distributed across multiple digital personal assistants and content sources, the system is collaborative and does not explicitly discuss how each digital personal assistant may be separately registered or allocated.  However, registering personal digital assistants to particular users was well known in the art as evidenced by Bhupati.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Declerck, Liensberger, and Milman by adding the ability for the second automated assistant corresponding to the second electronic account as provided by Bhupati (see paragraph 36, second personal digital assistant associated with second user).  One of ordinary skill in the art would have recognized the benefit that registering and managing personal digital assistants in such a fashion would assist users in establishing communications (see Bhupati, paragraph 2).
Regarding claim 2, the combination of Declerck, Liensberger, Milman, and Bhupati discloses the one or more server computing devices to provide the natural language response to the client device to cause the client device to present an audio output comprising the natural language response (Declerck, paragraph 51, receives response as voice sample).
Regarding claim 3, the combination of Declerck, Liensberger, Milman, and Bhupati discloses the one or more server computing devices to select, based on the request, the first data source comprising one of a calendar database, a location service, or a corpus of communications associated with the second electronic account (Declerck, paragraph 23, obtain email or calendar data, etc.).
Regarding claim 4, the combination of Declerck, Liensberger, Milman, and Bhupati discloses wherein the digital component selector determines, based on the policy, to block initiation of a real-time digital component selection process based on the aggregate privacy score (Declerck, paragraph 51, response includes other content, and Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object).
Regarding claim 5, the combination of Declerck, Liensberger, Milman, and Bhupati discloses wherein the one or more server computing devices receive audio captured by the client device and convert the audio to the text segment (Declerck, paragraph 50, transmits request to personal assistant service as voice sample, and Declerck, paragraph 24, personal assistant service processes request).
Regarding claim 6, the combination of Declerck, Liensberger, Milman, and Bhupati discloses wherein the one or more server computing devices provide the natural language response to the client device to cause the client device to present an audio output comprising the natural language response (Declerck, paragraph 51, receives response as voice sample).
Regarding claim 7, the combination of Declerck, Liensberger, Milman, and Bhupati discloses wherein the digital component selector: identifies a computing resource reduction policy; determines, via the computing resource reduction policy, to block execution of a real-time digital component selection process based on the aggregate privacy score corresponding to the request; detects an indication of a change in the aggregate privacy score for a subsequent request; determines, via the computing resource reduction policy, to initiate execution of the real-time digital component selection process based on the change in the aggregate privacy score for the subsequent request; and provides, to the client device, the digital component selected via the real-time digital component selection process (Declerck, paragraph 51, response includes other content, and Milman, column 11, lines 27-56, risk score compared to threshold value to determine access to data object, and Milman, column 2, lines 52-55, risk score computed at runtime for dynamic access decision).

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Number 11,314,890.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application represent a broader embodiment of the claims of the patent.  Where any particular limitations of the claims of the present application are not exactly taught by the claims of the patent, the claims of the present application are rejected over the claims of the patent in view of the prior art discussed above.



Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Le Chevalier (U.S. Patent Number 10,891,947) disclosed techniques for an adaptive conversation support bot with user privacy settings.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493